TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00205-CV




                                  In re David Bryan Ballard




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator, David Bryan Ballard, has filed a document with this Court, which we

have construed as a petition for writ of mandamus in this Court. See Surgitek, Bristol–Myers

Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (courts look to substance of pleading rather than

its caption or form to determine its nature); see also Tex. Gov’t Code § 22.221; Tex. R. App. P.

52.1. The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: May 29, 2019